DETAILED ACTION

Status of claims
The amendment filed on December 7, 2020 is acknowledged. Claims 15, 17-18, 38, 44, and 59-68 are under examination in the instant office action.
Applicants' arguments filed on December 7, 2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied in view of amendments.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17-18, 38, 44, and 59-68 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0331355 in view of B.A. Cunha (International Journal of Antimicrobial Agents, Volume 10, Issue 2, 21 May 1998, Pages 107–117, cited in the IDS filed on 7/6/2018) and Kuti et al. (Critical Care Med. 2010; 25:155-156, cited in the IDS filed on 4/3/2019).
US 2013/0331355 discloses a method for treating a bacterial infection, comprising administering to a subject in need thereof a composition comprising Compound I or a pharmaceutically acceptable salt thereof and a carbapenem antibacterial agent (abstract, [0009], and claim 1). US 2013/0331355 further lists meropenem as a carbapenem that can be combined with Compound I (see paragraphs [0011], [0035] and [0043]; claims 2 and 12). US 2013/0331355 also discloses the treatment of Enterobacteriacea and lists K. pneumoniae as an organism that can be treated (see paragraphs [0014] and [0048]; claims 7 and 17). Example 6 of 
US 2013/0331355 discloses that while human dosage levels have yet to be optimized for the compounds of the preferred embodiments ([0064]). US 2013/0331355 specifically discloses that the amount of Compound I may be from 100 mg to 10 g, 500 mg to 5 g, or about 2 g and  the amount of additional agent (antibacterial agent) may be from 100 mg to 5 g, 500 mg to 2 g, or about 1 g ([0094]). US 2013/0331355 further discloses that the amount of Compound I and the carbapenem antibacterial agent administered will, of course, be dependent on the subject and disease state being treated, the severity of the affliction, the manner and schedule of administration and the judgment of the prescribing physician ([0064]).
US 2013/0331355 discloses that in some embodiments, the composition is administered intravenously ([0013]) and dosage forms are contemplated to be administered once, twice, thrice or more per day and may be administered as infusion over a period of time (e.g., from about 30 minutes to about 2-6 hours), or administered as a continuous infusion, and may be given more than once during a course of therapy, though a single administration is not specifically excluded ([0070]). US 2013/0331355 discloses that the composition further comprises an additional medicament selected from an antibacterial agent, antifungal agent, an antiviral agent, an anti-inflammatory agent, or an anti-allergic agent (claims 8 and 18). In addition, US 2013/0331355 discloses that Compound I is not itself antibacterial agent but works as an inhibitor of beta-lactamase, which hydrolyzes the carbapenem class of antimicrobials such as meropenem and is associated with resistance to carbapenem (see [0005]-[0008]).

However, Cunha discloses the study regarding the safety profile of meropenem in the elderly (aged>65 years, n=843) and/or renally impaired (creatinine clearance<51 ml/min, n=436) evaluating data from 26 phase III studies which compared the use of meropenem (0.5 or 1.0 g, i.v. every 8 h) with other antimicrobial agents in patients with bacterial infections including lower respiratory infection and concludes that meropenem has an excellent safety profile and is therefore suitable for use in elderly and/or renally impaired patients (abstract and Table 1). Cunha further discloses that meropenem was administered intravenously, normally by infusion over 20–30 min but sometimes by bolus injection over 5 min, at a dosage of 0.5–1.0 g every 8 h and that for patients with impaired renal function, investigators were asked to reduce dosage appropriate to their creatinine clearance (p108, col 2, para  2). It further discloses the following (see p109, Table 2):
Determination of mild, moderate and severe renal impairment from creatinine clearance values and recommended meropenem dosage adjustments
Creatinine clearance (ml/min)
Category
Dosage for 1.0 g unit dosea
Dosage for 0.5 g unit dosea
≥51
No renal impairment
1.0 g 8-hourly
0.5 g 8-hourly
26–50
Mild renal impairment
1.0 g 12-hourly
0.5 g 12-hourly
10–25
Moderate renal impairment
0.5 g 12-hourly
0.25 g 12-hourly
<10
Severe renal impairment
0.5 g 24–hourly
0.25 g 24-hourly

 
While Table 2 of Cunha discloses the recommended dose for meropenem is 1 g every 8 hours for patients with creatinine clearance of 51 ml/min or higher  and 1 g every 12 hours for were not at particular risk of drug-related adverse events and withdrawals (2%). Cunha further discloses that the incidence of meropenem-related adverse events did not appear to differ between doses (1.0 and 0.5 g every 8 hours) in either non-renally impaired (18 versus 22%) or renally impaired (16 versus 15%) patients (See Results 8.3.3).
Kuti et al. also disclose meropenem dosing for ventilator associated pneumonia patients with reduced renal function and dosing modification for patients with creatinine clearance less than 50 ml/min (Title and p155, par 2, para 1). Kuti et al. further disclose that empiric dosing recommendations for meropenem are 2g q8h, 1g q8h and 1g q12h in patients with CrCL ˃50 ml/min, 30-49 ml/min, and 10-29 ml/min, respectively (Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination comprising Compound I  and meropenem taught by US 2013/0331355 for treating a bacterial infection in a subject suffering from reduced renal function and to optimize dosing based on their creatinine clearance because the patient population of US 2013/0331355 encompasses those with and without reduced renal function and  meropenem was known to have an excellent safety profile thereby being suitable for use in renally impaired patients with adjusted dosing based on their creatinine clearance as evidenced by Cunha and Kuti et al. The dosage amount of Compound I and meropenem would be readily optimized for obtaining desired therapeutic outcomes depending on individual condition, severity and type of bacterial infection in view of  the prior art in the judgment of the prescribing physician. In addition, Cunha discloses that the dosage of meropenem, 1g every 8 hours is well tolerated for patients with mild renal impairment and further discloses adjustment of the dosage based on the creatinine clearance as stated above. Cunha further discloses dosing of 1 g every 12 hours for those with mild renal impairment (creatinine clearance 25-50 ml/min which overlaps the range of 20-30 ml/min recited in claim 17) and dosing of 0.5 g every 12 hours for those moderate renal impairment (creatinine clearance 10-25 ml/min, which substantially overlaps the range of 10-20 ml/min recited in claim 18). Furthermore, Kuti et al. disclose that empiric dosing recommendations for meropenem are 1g q8h and 1g q12h in patients with CrCL 30-49 ml/min and 10-29 ml/min, respectively. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed dosage range by adjusting the amounts of the drugs, the dosing interval, or both based on patients’ creatinine clearance as it was already taught and suggested by the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. And in cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
As to “lower respiratory tract infection” in new claims, while US 2013/0331355 does not specifically disclose the treatment of a lower respiratory tract infection with meropenem and Compound I, it would have been prima facie obvious to one of ordinary skill in the art before the 
As to new limitations of “in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem”, those pharmacokinetic features are dependent on dosing amount and frequency and renal function of a subject, and thus would be inherent results when Compound I and meropenem are each administered in the claimed dose to a subject suffering from reduced renal function with the claimed creatinine clearance. As stated above, the combined prior art references teach, motivate, and suggest the same method steps as instantly claimed (i.e., using the same combination in overlapping amounts for treating the same patient population), thus the combination would necessarily achieve the claimed in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem as recited in the claimed method because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. In the alternative, Griffith discloses that Compound I 24 h AUC can range from about 45 mg*h/L to about 500 mg*h/L ([0034]), which overlaps the claimed 24h AUC. One of ordinary skill in the art would have recognized that the 24 h AUC for Compound I in a subject with reduced renal function should be similar or same as that in those with normal renal function in order to obtain similar or comparable efficacy of the Compound I. The skilled artisan, who is a medical practitioner in this case, would have reasonably expected that a subject having reduced renal function would achieve the same plasma concentration (24 h AUC) with lower dosing amount of Compound I than those having normal renal function because they have reduced capability for renal clearance of drugs compared to those with normal renal function. 

Response to Applicant’s argument
In response to applicant's arguments against the references individually (Argument A), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is important to note that in an obvious rejection, it is not necessary that one reference addresses any limitation in a particular claim but that the references, when combined, do so. 
In this case, the combinations of references teach, motivate and suggest the claimed limitations. As to the dosage amount, Griffith specifically teach the preferable range of Compound I is 500 mg (0.5 g) to 5 g, or about 2 g, and the amount of additional agent including meropenem may be from 500 mg to 2 g, or about 1 g wherein the dose amounts for Compound A and meropenem substantially overlaps or fall within the claimed range (see [0094]). Griffith further teach that the combination can be administered thrice per day (see [0070]), which encompasses every 8 hours (3x8=24,). Also, Kuti et al. suggest dosing modification for patients 1g q8h and 1g q12h in patients with CrCL ˃50 ml/min, 30-49 ml/min, and 10-29 ml/min, respectively as stated above. In addition, Cunha teaches that the dosage of meropenem, 1g every 8 hours is well tolerated for patients with mild renal impairment and further discloses dosing of 1 g every 12 hours for those with mild renal impairment (creatinine clearance 25-50 ml/min which overlaps the range of 20-30 ml/min recited in claim 17) and dosing of 0.5 g every 12 hours for those moderate renal impairment (creatinine clearance 10-25 ml/min, which substantially overlaps the range of 10-20 ml/min recited in claim 18). In view of Kuti et al. and Cunha, one of ordinary skill in the art would have recognized that dosing optimization for drugs would be desirable for patients suffering from reduced renal function based on creatinine clearance. Also, Griffith already teaches the dosing range of Compound I which overlaps the claimed range as stated above. In addition, Griffith already suggests that the amount of Compound I and the carbapenem antibacterial agent administered will, of course, be dependent on the subject and disease state being treated, the severity of the affliction, the manner and schedule of administration and the judgment of the prescribing physician (see [006]). Furthermore, it should be noted that the patient population of Griffith encompasses those with and without reduced renal function. Given that the combined references suggest dosage ranges and dosing interval encompassing those claimed and dosing modification for patients with creatinine clearance less than 50 ml/min, the examiner contends that one skilled in the art would have found it obvious to empirically optimize dosage and dosing interval of Compound I in patients with reduced renal function for obtaining desired efficacy while reducing any adverse effects associated with reduced renal function just like meropenem. One of ordinary skill in the art would have been able to arrive at the claimed range in the absence of evidence to in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem”, those pharmacokinetic features are dependent on dosing amount and frequency and renal function of a subject, and thus would be inherent results when Compound I and meropenem are each administered in a dose of about 1.0 g every 8 hours, 1.0 g every 12 hours, and 0.5 g every 12 hours to a subject suffering from reduced renal function with claimed creatinine clearance. As stated above, the combined prior art references teach, motivate, and suggest the same method steps as instantly claimed (i.e. using the same combination in overlapping amounts for treating the same patient population), thus the combination would necessarily achieve the claimed in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem as recited in the claimed method because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. In the alternative, Griffith discloses that Compound I 24 h AUC can range from about 45 mg*h/L to about 500 mg*h/L (see [0034]), which overlaps the claimed 24h AUC. One of ordinary skill in the art would have recognized that the 24 h AUC for Compound I in a subject with reduced renal function should be similar or same as that in those with normal renal function in order to obtain similar or comparable efficacy of the Compound I. The skilled artisan who is a medical practitioner in this case, would have reasonably expected that a subject having reduced renal function would achieve the same plasma concentration (24 h AUC) with lower dosing amount of Compound I than those having normal renal function because they have reduced capability for renal clearance of drugs compared to those with normal renal function. “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Applicants have not provided any evidence of the criticality of the claimed parameters.
As to the argument B of no motivation to modify Griffith with Cunha or Kuti, Griffin teaches that the preferable range of Compound I is 500 mg (0.5 g) to 5 g, which overlaps the claimed range and  Griffith already suggests that the amount of Compound I and the carbapenem antibacterial agent administered will, of course, be dependent on the subject and disease state being treated, the severity of the affliction, the manner and schedule of administration and the judgment of the prescribing physician as stated above. Also, in view of Kuti et al. and Cunha, one of ordinary skill in the art would have recognized that lower or reduced amount of drugs are needed for patients suffering from reduced renal function for obtaining the same efficacy.  Thus, one of ordinary skill in the art would have been motivated to reduce the dosing amount and interval of Compound I similarly to the beta-lactamase inhibitor such as meropenem for the combination therapy in a subject with reduced renal function. Such dosing adjustment is a routine practice and therapeutic dosage amounts can be determined during routine optimization and well within the capability of the skilled artisan because the prior references in combination 
For the foregoing reasons, Applicants’ arguments have not been found to be persuasive.   

Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 15, 17-18, 38, 44, and 59-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent et al. (Critical Care Med. 2010; 25:155-156, cited in the IDS filed on 4/3/2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘675 patent are drawn to a method for treating a bacterial infection, comprising administering to a subject in need thereof a composition comprising Compound I or a pharmaceutically acceptable salt thereof and a carbapenem antibacterial agent such as meropenem wherein the Compound I is administered in a dose range from 15 mg/kg to about 50 mg/kg of body weight. Thus, for administration to a 60 kg person, the dosage range would be from about 1 mg to about 3.5 g.  The claims of ‘675 also recites the treatment of the infection caused by Enterobacteriacea including K. pneumoniae and that the composition is administered intravenously.  The claims of ‘675 also recites that the composition further comprises an additional medicament selected from an antibacterial agent, antifungal agent, an antiviral agent, an anti-inflammatory agent, or an anti-allergic agent.
The claims of ‘675 do not specifically recite a method of treating or ameliorating a bacterial infection with Compound I and meropenem in a subject suffering from reduced renal function based on creatinine clearance of the patient. 
However, Cunha discloses the study regarding the safety profile of meropenem in the elderly (aged>65 years, n=843) and/or renally impaired (creatinine clearance<51 ml/min, n=436) evaluating data from 26 phase III studies which compared the use of meropenem (0.5 or 1.0 g, i.v. every 8 h) with other antimicrobial agents in patients with bacterial infections and concludes that meropenem has an excellent safety profile and is therefore suitable for use in elderly and/or renally impaired patients (abstract). Cunha further discloses that meropenem was administered 
Determination of mild, moderate and severe renal impairment from creatinine clearance values and recommended meropenem dosage adjustments
Creatinine clearance (ml/min)
Category
Dosage for 1.0 g unit dosea
Dosage for 0.5 g unit dosea
≥51
No renal impairment
1.0 g 8-hourly
0.5 g 8-hourly
26–50
Mild renal impairment
1.0 g 12-hourly
0.5 g 12-hourly
10–25
Moderate renal impairment
0.5 g 12-hourly
0.25 g 12-hourly
<10
Severe renal impairment
0.5 g 24–hourly
0.25 g 24-hourly

 
While Table 2 of Cunha discloses the recommended dose for meropenem is 1 g every 8 hours for patients with creatinine clearance of 51 ml/min or higher  and 1 g every 12 hours for patients having mild renal impairment with a creatinine clearance of 26-50 ml/min,  Cunha actually states that while the trial protocols stated that the dosage of meropenem should be adjusted in renally impaired patients, i.e. those with a creatinine clearance rate of less than 51 ml/min, 86% did not receive the appropriately adjusted dose and patients who received an inappropriate dose were not at particular risk of drug-related adverse events and withdrawals (2%). Cunha further discloses that the incidence of meropenem-related adverse events did not appear to differ between doses (1.0 and 0.5 g every 8 hours) in either non-renally impaired (18 versus 22%) or renally impaired (16 versus 15%) patients (See Results 8.3.3).
Kuti et al. also disclose meropenem dosing for ventilator associated pneumonia patients with reduced renal function and dosing modification for patients with creatinine clearance less et al. further disclose that empiric dosing recommendations for meropenem are 2g q8h, 1g q8h and 1g q12h in patients with CrCL ˃50 ml/min, 30-49 ml/min, and 10-29 ml/min, respectively (Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination comprising Compound I  and meropenem for treating a bacterial infection in a subject suffering from reduced renal function and to optimize dosing based on their creatinine clearance because the patient population of the patent encompasses those with and without reduced renal function and  meropenem was known to have an excellent safety profile thereby being suitable for use in renally impaired patients with adjusted dosing based on their creatinine clearance as evidenced by Cunha and Kuti et al. As to the dosage range of Compound I in an amount from about 0.5 g to about 1.0 g and meropenem in an amount from about 0.5 g to 1.0 g, the claims of the patent recite the dosage range of Compound I overlaps the claimed range as stated above.  In addition, Cunha discloses that the dosage of meropenem, 1g every 8 hours is well tolerated for patients with mild renal impairment and further discloses adjustment of the dosage based on the creatinine clearance as stated above. Cunha further discloses dosing of 1 g every 12 hours for those with mild renal impairment (creatinine clearance 25-50 ml-min which overlaps the range of 20-30 ml/min recited in claim 17) and dosing of 0.5 g every 12 hours for those moderate renal impairment (creatinine clearance 10-25 ml/min, which substantially overlaps the range of 10-20 ml/min recited in claim 18). Furthermore, Kuti et al. disclose that empiric dosing recommendations for meropenem are 1g q8h and 1g q12h in patients with CrCL 30-49 ml/min and 10-29 ml/min, respectively. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
As such, the claims of the instant application would have been obvious over those of the ‘675 patent.   
Response to Applicant’s argument
Applicant argued that the Patent does not teach or suggest administering Compound I and meropenem to treat patients suffering from reduced function based on creatinine clearance, nor do they teach or suggest administering Compound I and meropenem to such patients to achieve specific Compound I plasma clearance and specific meropenem plasma clearance based on creatinine clearance. Applicant argued that Cunha and Kuti do not remedy the deficiency of the Patent.  Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  
In response, the Examiner respectfully submits that the above rejection is based on a combination of references, not on Cunha or Kuti taken in a vacuum. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the claims of the patent recite the dosage range of Compound I overlaps the claimed range as stated above. Also, it should be noted that the patient population of the patent encompasses those with and without reduced renal function. In addition, Kuti et al. already suggest dosing modification for patients with creatinine clearance less than 50 ml/min (reduced renal function) and disclose that empiric dosing recommendations for meropenem are 1g q8h and 1g q12h in patients with CrCL ˃50 ml/min, 30-49 ml/min, and 10-29 ml/min, respectively as stated above. Furthermore, Cunha teaches that the dosage of meropenem, 1g every 8 hours is in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem”, those pharmacokinetic features are dependent on dosing amount and frequency and renal function of a subject, and thus would be inherent results when Compound I and meropenem are each administered in a dose of about 1.0 g every 8 hours, 1.0 g every 12 hours, and 0.5 g every 12 hours to a subject suffering from reduced renal function with claimed creatinine clearance. As stated above, the teachings of the combined references teach, motivate, and suggest the same method steps as instantly claimed (i.e., using the same combination in overlapping amounts for treating the same patient population), thus the combination would necessarily achieve the claimed in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem about 45 mg*h/L to about 500 mg*h/L (see [0034]), which overlaps the claimed 24h AUC. One of ordinary skill in the art would have recognized that the 24 h AUC for Compound I in a subject with reduced renal function should be similar or same as that in those with normal renal function in order to obtain similar or comparable efficacy of the Compound I. The skilled artisan, who is a medical practitioner in this case, would have reasonably expected that a subject having reduced renal function would achieve the same plasma concentration (24 h AUC) with lower dosing amount of Compound I than those having normal renal function because they have reduced capability for renal clearance of drugs compared to those with normal renal function. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Applicants have not provided any evidence of the criticality of the claimed parameters.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘034 patent are drawn to a method for treating a bacterial infection, comprising administering to a subject in need thereof an effective amount of Compound I or a pharmaceutically acceptable salt thereof in combination with a carbapenem antibacterial agent such as meropenem. The claims of ‘034 patent also recites the treatment of the infection caused by Enterobacteriacea including K. pneumoniae and that the composition is administered intravenously.  
The claims of ‘034 does not specifically recite a method of treating or ameliorating a bacterial infection with Compound I and meropenem in a subject suffering from reduced renal function based on creatinine clearance of the patient. 
However, Cunha discloses the study regarding the safety profile of meropenem in the elderly (aged>65 years, n=843) and/or renally impaired (creatinine clearance<51 ml/min, n=436) evaluating data from 26 phase III studies which compared the use of meropenem (0.5 or 1.0 g, i.v. every 8 h) with other antimicrobial agents in patients with bacterial infections and concludes that meropenem has an excellent safety profile and is therefore suitable for use in elderly and/or renally impaired patients (abstract). Cunha further discloses that meropenem was administered intravenously, normally by infusion over 20-30 min but sometimes by bolus injection over 5 min, at a dosage of 0.5-1.0 g every 8 h and that for patients with impaired renal function, 
Determination of mild, moderate and severe renal impairment from creatinine clearance values and recommended meropenem dosage adjustments
Creatinine clearance (ml/min)
Category
Dosage for 1.0 g unit dosea
Dosage for 0.5 g unit dosea
≥51
No renal impairment
1.0 g 8-hourly
0.5 g 8-hourly
26–50
Mild renal impairment
1.0 g 12-hourly
0.5 g 12-hourly
10–25
Moderate renal impairment
0.5 g 12-hourly
0.25 g 12-hourly
<10
Severe renal impairment
0.5 g 24–hourly
0.25 g 24-hourly

 
While Table 2 of Cunha discloses the recommended dose for meropenem is 1 g every 8 hours for patients with creatinine clearance of 51 ml/min or higher  and 1 g every 12 hours for patients having mild renal impairment with a creatinine clearance of 26-50 ml/min,  Cunha actually states that while the trial protocols stated that the dosage of meropenem should be adjusted in renally impaired patients, i.e. those with a creatinine clearance rate of less than 51 ml/min, 86% did not receive the appropriately adjusted dose and patients who received an inappropriate dose were not at particular risk of drug-related adverse events and withdrawals (2%). Cunha further discloses that the incidence of meropenem-related adverse events did not appear to differ between doses (1.0 and 0.5 g every 8 hours) in either non-renally impaired (18 versus 22%) or renally impaired (16 versus 15%) patients (See Results 8.3.3).
Kuti et al. also disclose meropenem dosing for ventilator associated pneumonia patients with reduced renal function and dosing modification for patients with creatinine clearance less than 50 ml/min (Title and p155, par 2, para 1). Kuti et al. further disclose that empiric dosing 1g q8h and 1g q12h in patients with CrCL ˃50 ml/min, 30-49 ml/min, and 10-29 ml/min, respectively (Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination comprising Compound I  and meropenem for treating a bacterial infection in a subject suffering from reduced renal function and to optimize dosing based on their creatinine clearance because the patient population of the patent encompasses those with and without reduced renal function and  meropenem was known to have an excellent safety profile thereby being suitable for use in renally impaired patients with adjusted dosing based on their creatinine clearance as evidenced by Cunha and Kuti et al. Also, Cunha discloses that the dosage of meropenem, 1g every 8 hours is well tolerated for patients with mild renal impairment and further discloses adjustment of the dosage based on the creatinine clearance as stated above. Cunha further discloses dosing of 1 g every 12 hours for those with mild renal impairment (creatinine clearance 25-50 ml-min which overlaps the range of 20-30 ml/min recited in claim 17) and dosing of 0.5 g every 12 hours for those moderate renal impairment (creatinine clearance 10-25 ml/min, which substantially overlaps the range of 10-20 ml/min recited in claim 18). Furthermore, Kuti et al. disclose that empiric dosing recommendations for meropenem are 1g q8h and 1g q12h in patients with CrCL 30-49 ml/min and 10-29 ml/min, respectively. As to the dosage range of Compound I,  one of ordinary skill in the art would have been motivated to adjust dosing amount and interval of Compound I similarly to those of meropenem for the combination therapy. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed dosage range by adjusting the dosage of the drugs, the dosing interval, or both based on patients’ creatinine clearance as it was already taught and In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
As such, the claims of the instant application would have been obvious over those of the ‘034 patent. 
Response to Applicant’s argument
Applicant argued that the Patent does not teach or suggest administering Compound I and meropenem to treat patients suffering from reduced function based on creatinine clearance, nor do they teach or suggest administering Compound I and meropenem to such patients to achieve specific Compound I plasma clearance and specific meropenem plasma clearance based on creatinine clearance. Applicant argued that Cunha and Kuti do not remedy the deficiency of the Patent.  Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  
In response, the Examiner respectfully submits that the above rejection is based on a combination of references, not on Cunha or Kuti taken in a vacuum. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it should be noted that the patient population of the patent encompasses those with and without reduced renal function. Kuti et al. already suggest dosing modification for patients with creatinine clearance less than 50 ml/min (reduced renal function) and disclose that empiric dosing recommendations for meropenem are 1g q8h and 1g q12h in patients with CrCL ˃50 ml/min, 30-49 ml/min, and 10-29 ml/min, respectively as stated above. Also, Cunha teaches that the dosage of meropenem, 1g every 8 hours is well tolerated for patients with mild renal impairment and further discloses dosing of 1 g every 12 hours for those with mild renal impairment (creatinine clearance 25-50 ml-min which overlaps the range of 20-30 ml/min recited in claim 17) and dosing of 0.5 g every 12 hours for those moderate renal impairment (creatinine clearance 10-25 ml/min, which substantially overlaps the range of 10-20 ml/min recited in claim 18). One of ordinary skill in the art would have been motivated to adjust dosing amount and interval of Compound I similarly to those of meropenem for the combination therapy. Given that the combined references suggest dosage ranges and dosing interval encompassing those claimed and dosing modification based on  creatinine clearance, the examiner contends that one skilled in the art would have found it obvious to empirically optimize dosage and dosing interval in patients with reduced renal function for obtaining desired efficacy.  Thus, one of ordinary skill in the art would have been able to arrive at the claimed range in the absence of evidence to the contrary. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. As to new limitations of “in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem”, those pharmacokinetic features are dependent on dosing amount and frequency and renal function of a subject, and thus would be inherent results when Compound I and meropenem are each administered in a dose of about 1.0 g every 8 hours, 1.0 g every 12 hours, and 0.5 g every 12 hours to a subject suffering from reduced renal function with claimed creatinine clearance. As stated above, the combined prior art references teach, motivate, and suggest the same method steps as instantly claimed (i.e., using the same combination in overlapping amounts for treating the same patient population), thus the in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem as recited in the claimed method because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. In the alternative, Griffith discloses that Compound I 24 h AUC can range from about 45 mg*h/L to about 500 mg*h/L (see [0034]), which overlaps the claimed 24h AUC. One of ordinary skill in the art would have recognized that the 24 h AUC for Compound I in a subject with reduced renal function should be similar or same as that in those with normal renal function in order to obtain similar or comparable efficacy of the Compound I. The skilled artisan who is a medical practitioner in this case, would have reasonably expected that a subject having reduced renal function would achieve the same plasma concentration (24 h AUC) with lower dosing amount of Compound I than those having normal renal function because they have reduced capability for renal clearance of drugs compared to those with normal renal function. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Applicants have not provided any evidence of the criticality of the claimed parameters.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611